Case 1:19-cr-00354-JSR Document 76 Filed 04/01/21 Page 1 of 18

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

eee ee ee x
UNITED STATES OF AMERICA, :
19-cr-354 (JSR)
-y-

CHRISTIAN NIEVES, : MEMORANDUM

a/k/a “Eric Rosario” and :
ELIAS POLANCO, :

Defendants. :
en ee ee ee ee x
JED S. RAKOFF, U.S.D.d.

The defendants in this case -- Christian Nieves and Elias

Polanco -- are charged in a four-count indictment with substantive

and conspiratorial counts of witness tampering and retaliation.
The charges stem from an incident in which a witness in a prior
federal prosecution, Miguel Carela, was slashed across the neck,
and, the following day, warned against further cooperation with
the Government. By bottom-line Order dated March 29, 2021, the
Court: (1) denied Nieves’ motion to suppress Carela’s
identification of Nieves as the slasher; (2) granted Polanco’s
motion to suppress Carela’s identification of Polanco at or near
the scene of the attack; (3) denied the defense’s renewed motion

to dismiss Counts Two and Four of the indictment; and (4) denied
Case 1:19-cr-00354-JSR Document 76 Filed 04/01/21 Page 2 of 18

Polanco’s renewed motion for a Franks! hearing. This memorandum
explains the reasons for those rulings.

BACKGROUND
I. Factual Background?

On the evening of February 5, 2019, Carela, a former member
of the Trinitarios gang, was attacked while walking in the Bronx.
He was approached by two men, whom he allegedly recognized as
Nieves and Polanco, themselves members of the gang. The men called
him a rat and warned him to watch out. Nieves then slashed Carela
across the neck. The incident was captured on surveillance video.
After the attack, the two men walked in the direction of the
camera. The man initially alleged to be Polanco was wearing a gray
hooded sweatshirt. The next day, Carela received a phone call,
allegedly from Nieves and Polanco, warning him against further
cooperation with the Government.

II. Procedural Background

On May 14, 2019, Nieves and Polanco were charged in a four-

count indictment. Dkt. No. 1. Counts One and Three accuse Nieves

 

1 See Franks v. Delaware, 438 U.S. 154 (1978) (requiring
district courts to hold an evidentiary hearing where defendant
makes a substantial preliminary showing that the police procured
a warrant to search his property with deliberate or reckless
misrepresentations in the warrant affidavit, and where such
statements were necessary to the finding of probable cause)

 

2 This background is largely drawn from the Memorandum Opinion
and Order dated March 30, 2020 (“Mem. Order”), Dkt. No. 34.

—~2-
Case 1:19-cr-00354-JSR Document 76 Filed 04/01/21 Page 3 of 18

of retaliating against and tampering with a former federal witness
in violation of 18 U.S.C. §§ 1513(b) (1) and = 1512(b) (3),
respectively, and Counts Two and Four accuse the defendants of
conspiring to commit the same, in violation of 18 U.S.C. §§ 1513 (f)
and 1512(k). The indictment was unsealed on May 16, 2019, and
Polanco was arrested, presented, and arraigned that same day. Dkt.
No. 6. Polanco thereafter filed motions to dismiss the indictment,
for a Wade? hearing to suppress Carela’s identification of Polanco,
and for a Franks hearing to suppress evidence taken from Polanco’s
cellphone. Dkt. No. 18. Judge Swain, to whom the case was then
assigned, granted the unopposed motion for the Wade hearing but
denied the motions to dismiss the indictment and for a Franks
hearing. Dkt. No. 34. The case was reassigned to the undersigned
on June 2, 2020.

Nieves, who had been at large, was brought into federal
custody on November 5, 2020, when he was presented and arraigned.
Dkt. No. 39. He filed his pretrial motions on January 27, 2021.

Dkt. No. 48.4 Trial is now firmly set for April 14, 2021.

 

3 See United States v. Wade, 388 U.S. 218 (1967) (authorizing
district courts to hold an evidentiary hearing to determine whether
pretrial identification procedures improperly tainted an eye-
witness’ identification).

 

4 Nieves’ other pretrial motions were largely denied. See Dkt.
Nos. 59, 64, 69, 71.

 

 

 

 

 

 

 

 

 
Case 1:19-cr-00354-JSR Document 76 Filed 04/01/21 Page 4 of 18

As these pretrial motions were being briefed, the Government
informed the defense that it no longer believed that Polanco “is
the individual wearing the gray hooded sweatshirt who appears in

¢

the surveillance videos.” Letter from the Government to Defense
Counsel dated February 11, 2021 (“Gov. Letter to Defense”), Dkt.
No. 62-1. Accordingly, the Government “concluded that it could not
prove beyond a reasonable doubt that, prior to the slashing, an
agreement existed between Nieves and Polanco to engage in witness
retaliation.” Government’s Opposition to Defendant Christian
Nieves’s Pretrial Motions (“Gov. Opp. to Nieves”), Dkt. No. 50, at
5 n.4. Accordingly, the Government indicated that it did “not
intend to proceed with Count Two of the Indictment . . . as to
either defendant.” Gov. Letter to Defense.
MOTIONS TO SUPPRESS

Carela purportedly identified both Nieves and Polanco as
participants in the alleged attack against him through separate
single-photograph procedures. They both moved to suppress those
identifications as irreparably unreliable and therefore violative
of their due process rights. See Dkt. Nos. 18 & 48. The Government

consented to a Wade hearing, which occurred on March 24, 2021.

I. Legal Framework

“When the prosecution offers testimony from an eyewitness to

identify the defendant as a perpetrator of the offense, fundamental

8 ST TE MTEC IE IE A, FST ENT TIL IEE EINE et F
Case 1:19-cr-00354-JSR Document 76 Filed 04/01/21 Page 5 of 18

fairness requires that that identification testimony be reliable.”
Raheem v. Kelly, 257 F.3d 122, 133 (2d Cir. 2001). To determine
the reliability and admissibility of identification testimony,
courts undertake a two-part inquiry. First, the Court determines
whether the identification procedure unduly and unnecessarily
suggested that the defendant was the perpetrator. Id. If not, there
is “no due process obstacle to admissibility.” Jd. But if there
was suggestivity, a court “must then determine whether the
identification was nonetheless independently reliable.” Id.

II. Discussion
A. Identification of Nieves

At the Wade hearing, Carela testified that on the evening of
February 5, 2019, he was walking on the sidewalk along Grand
Concourse in the Bronx when he saw three individuals -- whom he
recognized as “White Boy”, “Ala,” and a man he knew as “Tom” -~
along with approximately two other individuals he did not
recognize, gathered on the steps of a building, about 10 to 15
feet away from where he was walking. Tr. at 12:20-24, 14:15-20,
17:7-16. One of them called out to him as he walked by. Id. at
14:21-25. After he walked past them, Carela “could tell [he] was
being followed.” Id. at 18:21-23. Frightened, he stopped under a
nearby building. Id. at 18:16-17. In the reflection of his phone,

he saw White Boy. Id. at 18:10-12. When Carela turned around, he

 

 

 

 

 

 

 
Case 1:19-cr-00354-JSR Document 76 Filed 04/01/21 Page 6 of 18

found White Boy, who called him a rat and slashed him across the
neck. Id. at 18:10-12, 19:3-18.

Following the attack, Carela made his way to the hospital for
medical treatment. Id. at 19:22-24. There, Carela told Detective
Gregory Santana that White Boy had slashed him. Carela identified
White Boy as a “White Hispanic” man and a member of the Trinitarios
gang. Id. at 105:22-106-1; DX 3504-01. Using that information,
Detective Santana conferred with another detective and ran a
computer check. Tr. at 99:12-20; DX 3504-01. After determining
that Eric Rosario (an alias of Nieves) was potentially the true
name for White Boy, he showed Carela a single photograph of Nieves.
Tr. at 94:18-20. Carela then identified the photo of Nieves as the
“White Boy” who had slashed him. Id. 21:11-12.

Nieves seeks to exclude Carela’s identification of him as the
person who slashed him on February 5, 2019. Although the Second
Circuit has “consistently condemned the exhibition of a single

photograph,” Wiggins v. Greiner, 132 Fed. App’x 861, 865 (2d Cir.

 

2005) (summary order), “courts in this circuit have held that
identification procedures consisting of the display of a single
photograph to a witness who states that the witness already knows
the perpetrator, in order to confirm the perpetrator’s identity,
are not unduly suggestive,” United States Vv. Jimenez, No. 20-cr-

122 (LTS), 2020 WL 7231062, at *2 (S.D.N.Y¥. Dec. 8, 2020). Nieves

 

 

 

 

 

 
Case 1:19-cr-00354-JSR Document 76 Filed 04/01/21 Page 7 of 18

argues that Carela’s identification was nevertheless unduly
suggestive because there is insufficient evidence to conclude that
Detective Santana’s identification procedure was actually
confirmatory since Carela did not provide Detective Santana with
a “prima face basis illustrating how or why he recognized his
assailant and knew him as a ‘White Boy.’” See Letter from Andrew
Dalack to the Court dated March 27, 2021, Dkt. No. 65, at 2.

The Court finds that the identification of Nieves was a
confirmatory identification and therefore denies the motion to
suppress. The police reports, along with the testimony of Carela
and Detective Santana at the Wade hearing, demonstrate that Carela
already knew “White Boy” from significant prior contact through
the Trinitarios gang. The record also demonstrates that the single
photo of White Boy was displayed to Carela in order to determine
whether the person he knew as “White Boy” was the person known to
police records as Nieves. Nieves’ focus on whether Detective
Santana had a “prima facie” basis to conclude that White Boy was
Nieves before showing Carela a single photograph of Nieves is
misplaced. “{I}t is the reliability of the witness’s
identification of the man in the photo as the [“White Boy”] he
said he knew, and not the reliability of the officers’ belief,
that is relevant to the Court’s inquiry.” Jimenez, 2020 WL 7231062,

at *2 n.4. Because Carela indicated that he well knew the slasher

—~]-

 
Case 1:19-cr-00354-JSR Document 76 Filed 04/01/21 Page 8 of 18

from prior contact, the confirmatory identification procedure was
not unduly and unnecessarily suggestive.°®

B. Identification of Polanco

Following Carela’s identification of Nieves, Detective
Santana registered Nieves as a suspect in the slashing, prompting
an automatic notification to Detective John Ambrosino, who had
been previously assigned to locate Nieves in connection with an
outstanding parole warrant. Tr. at 119:18-120:1. The day after the
attack, Carela told Detective Ambrosino “that he was receiving
threatening text messages telling him not to cooperate with law
enforcement,” and sent him screenshots of those exchanges. Id. at
112:11-14. Under the belief that the text messages were from
Nieves, Detective Ambrosino traced the phone number to an apartment
in the Bronx. Id. at 114:6-22. On February 7, 2021, Detective
Ambrosino visited that apartment, where he found Polanco and his
girlfriend. Id. at 115:9-23. Although Detective Ambrosino’s
testimony on how he first identified Polanco is somewhat murky, he
was able to procure a picture of Polanco. Id. at 115:18-21.

Detective Ambrosino then sent a single photograph of Polanco to

 

5 Because the Court holds that the identification procedure was
not undulyand unnecessarily suggestive, the Court does not decide
whether Carela’s identification has independently reliability, as
the credibility of his testimony is a matter for the jury to
determine at trial. See Jarrett v. Headly, 802 F.2d 34, 42 (2d
Cir. 1986).

 
Case 1:19-cr-00354-JSR Document 76 Filed 04/01/21 Page 9 of 18

Carela. Dkt. No. 19-1. The two had the following text message
exchange:

Detective Ambrosino: Do you know this guy?

Carela: Yea

Detective Ambrosino: He is a friend of Eric?

Carela: Yea. Ala.

Detective Ambrosino: Was he there when Eric robbed you?

Carela: Yea. He been texting me threating me [sic]. He called

me more than 10 times yesterday.

Detective Ambrosino: Ala was there when Eric slashed you?

Carela: Yea.

Detective Ambrosino: Ok.

Carela: He wad behing him. Did you guys seen the video or ya

havent? [sic].

The Government initially indicated that Carela would testify
“that Polanco and Nieves followed him, called him a rat, and told
him to watch out for when they see him again” before Nieves slashed
Carela in the neck. See Government’s Opposition to Defendant Elias
Polanco’s Pretrial Motions, Dkt. No. 22, at 4. As mentioned,
however, the Government has since informed the defense that it no
longer believes that Polanco was one of the two men captured in
the surveillance video close to the slashing when it took place.

See Gov. Letter to Defense; see also Tr. at 4:7-14. Nevertheless,
Case 1:19-cr-00354-JSR Document 76 Filed 04/01/21 Page 10 of 18

at the Wade hearing, the Government indicated that it still
“credits [Carela’s] expected testimony that prior to the slashing,
he walked past both Nieves and Polanco and was able to see them
prior to the incident that took place.” Id. at 4:11-14.
Accordingly, Polanco seeks to suppress Carela’s identification of
Polanco on the steps of the building before the slashing occurred.
See Letter from Camille M. Abate to the Court dated March 27, 2021

(“Polanco Letter”), Dkt. No. 66, at 1.

1. Step One -- Unduly Suggestive

Polanco argues that Carela’s identification was based on an
unduly suggestive single-photographic display. See Polanco Letter
at 3. The Government responds that because Detective Ambrosino did
not ask whether the man in the photograph was involved in the
attack until after determining that Carela knew him, it was not an
unduly suggestive identification procedure. Letter from the
Government to Court dated March 27, 2021 (“Gov. Wade Letter”),
Dkt. No. 67, at 4.

The Court finds that the identification procedure was unduly
suggestive. Detective Ambrosino showed Carela a single photograph
of Polanco before Carela had indicated to Detective Ambrosino that
there was a second person involved in the attack, let alone that
he recognized that second person. See DX 3504-01 (naming only

“White Boy” in the initial police report). Therefore, Detective

-10-
Case 1:19-cr-00354-JSR Document 76 Filed 04/01/21 Page 11 of 18

Ambrosino’s exhibition of a single photograph was unduly
suggestive.
2. Step Two -- Independent Reliability
Even where, as here, a pretrial identification procedure was
unduly suggestive, “a court may nonetheless admit in-court
identification testimony if the court determines it to _ be

independently reliable.” See United States v. Wong, 40 F.3d 1347,

 

1359 (2d Cir. 1994). “That determination turns on an assessment of
the totality of the circumstances, particularly those factors
identified in Neil v. Biggers, 409 U.S. 188, 199-200 (1972),
specifically, (1) a witness’s opportunity to view a criminal during
the crime, (2) the witness’s degree of attention, (3) the accuracy
of any prior description of the criminal by the witness, (4) the
level of certainty demonstrated by the witness at the time of the
confrontation, and (5) the length of time between the crime and
the confrontation.” Wiggins, 132 Fed. App’x at 865.°

Polanco argues that the Biggers factors weigh in favor of
suppression. Emphasizing the first, third, and fourth factors, he

argues that Carela quickly walked past Polanco, had not given a

 

6 These factors have been criticized as being insufficiently
attuned to what we now know as the frailties of eyewitness
perception and memory, but they are still good law. See generally
National Research Council, Identifying the Culprit: Assessing
Eyewitness Identification (2014), 31-44 and passim.

 

-l11-

ROME HATE ELE RE TD
Case 1:19-cr-00354-JSR Document 76 Filed 04/01/21 Page 12 of 18

prior description of Polanco prior to the identification, and had
initially wrongly identified Polanco as having been the man
following behind Nieves immediately prior to the slashing. Polanco

Wade Letter at 4-5. For its part, the Government does not directly

 

address the Biggers factors but simply emphasizes that Carela knows
Polanco well enough to ensure that his identification has
independent reliability. Gov. Wade Letter at 4.

The Court finds that Carela’s identification of Polanco
lacks independent reliability and therefore grants the motion to
suppress. Especially relevant here is the fourth Biggers factor.
Carela has already misidentified Polanco in connection with this
case as the man walking behind Nieves immediately prior to the
slashing. In fact, Carela persists in that misidentification,
having recently testified at the Wade hearing, for example, that
he saw Polanco not only on the steps before the attack but also
“following behind [him] along with [Nieves].” Tr. at 64:19-21. The
Court has no reason to believe that Carela’s identification of
Polanco on the steps is any more reliable than his mistaken
identification of Polanco as one of the men following him soon
thereafter. Due process therefore requires its suppression.

C. Identification of Voices in Telephone Calls

Separate and apart from Carela’s eyewitness identification of

Nieves and Polanco at or near the scene of the attack, Carela is

-1?-

 
Case 1:19-cr-00354-JSR Document 76 Filed 04/01/21 Page 13 of 18

also expected to testify that he recognized their voices on the
telephone the following day warning him against further
cooperation with the Government. The defense did not expressly
move to suppress this testimony, even though the Court directed
the defense to specify what exactly it was seeking to suppress.
See Transcript dated March 25, 2021 at 3:4-5 (“I want to make sure
I understand exactly what the defense counsel are seeking to
suppress at this time.”).

Nevertheless, to the extent that Nieves or Polanco seek to
suppress Carela’s identification of their respective voices on the
telephone call, the motions are denied. For one thing, the defense
has not identified any suggestive practice by law enforcement with
respect to Carela’s identification of their voices. For that reason
alone, suppression is unwarranted. Moreover, even assuming
arguendo that Detective Ambrosino’s unduly suggestive
identification procedure tainted not only Carela’s identification
of Polanco at the scene of the crime, but also Carela’s
identification of Polanco’s voice on the telephone, the latter
identification is independently reliable. In one of the text
messages that immediately preceded the phone calls, the sender
identified himself by reference to Polanco’s nickname: “Ala.” See

Tr. at 24:2:6. That text message lends independent reliability to

-13-
Case 1:19-cr-00354-JSR Document 76 Filed 04/01/21 Page 14 of 18

Carela’s identification of Polanco’s voice on the subsequent
telephone call.

RENEWED MOTION TO DISMISS

In November 2019, Polanco moved to dismiss Counts Two and
Four of the indictment, arguing that the Government’s evidence was
so weak that proceeding to trial upon the factual record before
the Court would violate his due process rights under the Fourteenth
Amendment. See Mem. Order at 3-4. Judge Swain denied that motion,
holding that the sufficiency of the evidence is not appropriately
addressed on a pretrial motion to dismiss an indictment. Id.

On March 18, 2021, the Government informed the defense that,
during a recent meeting with Carela, Carela stated that he could
not recognize Nieves’s voice and did not recall whether Nieves was
on the phone along with Polanco the day after the attack. See
Renewed Motion to Dismiss Counts Two and Four of the Indictment
(“Motion to Dismiss”), Dkt. No. 62, at 5. Following this
disclosure, the defense renewed its motion to dismiss Counts Two
and Four, arguing that the Government could not prove that Polanco

and Nieves conspired to commit witness tampering as charged in

~14-
Case 1:19-cr-00354-JSR Document 76 Filed 04/01/21 Page 15 of 18

Count Four, and that allowing the Government to proceed on that
count would violate due process. Id. at 1-2.’
The renewed motion to dismiss the indictment is denied. The

MW

indictment is sufficient because “it, first, contains the elements
of the offense charged and fairly informs a defendant of the charge
against which he must defend, and, second, enables him to plead an

acquittal or conviction in bar of future prosecutions for the same

offense.” Hamling v. United States, 418 U.S. 87, 117 (1974). The

 

defense’s arguments about the weight of evidence or the credibility
of the Government’s witnesses must be directed to the jury.8

RENEWED MOTION FOR A FRANKS HEARING

In November 2019, Polanco also moved for a Franks hearing on
the ground that a search warrant for Polanco’s phone was secured
by a knowingly or recklessly false statement in the warrant
affidavit where the affiant, Agent Peter Cullen, stated that the

person in the grey hooded sweatshirt captured in the surveillance

 

7 Because the Government has represented that it no longer
intends to proceed on Count Two, the motion to dismiss that count
is denied as moot.

8 The defense also cites United States v. Wallach, 935 F.2d 445
(2d Cir. 1991), where the Court of Appeals reversed a conviction
because a witness perjured himself on the stand. Here, the defense
points to inconsistencies in Carela’s testimony, not to evidence
of perjury. In any event, even if there were reason to believe
that Carela were perjuring himself, the proper remedy would be to
exclude his testimony, not to dismiss the indictment.

 

-15-
Case 1:19-cr-00354-JSR Document 76 Filed 04/01/21 Page 16 of 18

video was Polanco. Dkt. No. 20. Judge Swain denied. the motion.
Mem. Order at 8. Quoting from the search warrant text, Judge Swain
noted that Agent Cullen “explicitly disclaim[ed] sure knowledge of
identity, qualifying the identification of the man as one ‘who
appear[s] to be . . . Elias Polanco’ because his face is ‘partly
obscured.’” Id. at 7 (quoting Agent Affidavit in Support of
Application for Search and Seizure Warrant, Dkt. No. 62-2, WT 8).
Polanco argues that the Court should now reconsider that
decision in light of the Government’s recent concession that
Polanco was not, in fact, the person in the grey hooded sweatshirt
captured in the surveillance video. Renewed Motion for a Franks
Hearing, Dkt. No. 55, at 3. Polanco also suggests that Carela is
not a credible witness and that Agent Cullen should have known as
much. Id. at 6. To obtain a Franks hearing, however, “a defendant
must make a substantial preliminary showing that: (1) the claimed
inaccuracies or omissions are the result of the affiant’s
deliberate falsehood or reckless disregard for the truth; and (2)
the alleged falsehoods or omissions were necessary to the judge’s

probable cause finding.” United States Vv. Salameh, 142 F.3d 88,

 

113 (2d Cir. 1998) (per curiam). To demonstrate that an affiant
exhibited reckless disregard for the truth, a defendant must prove

thatthe affiant in fact entertained serious doubts as to the truth

-16-

SORES STAR LMT ETI RUN ANCRISE SORRORES SFL  CAAR pan nig! oe ONL Ee OMB
Case 1:19-cr-00354-JSR Document 76 Filed 04/01/21 Page 17 of 18

of their allegations. See United States v. Rajaratnam, 719 F.3d

 

139, 154 (2d Cir. 2013).

The Court denies Polanco’s renewed motion for a Franks
hearing. The Court agrees with Judge Swain’s conclusion that Agent
Cullen’s “statement cannot be fairly read to assert that Agent
Cullen entertained no doubt that Polanco is the man in the video.
Rather, it explicitly disclaims sure knowledge of identity,
qualifying the identification of the man as one ‘who appear[s] to
be . . . Elias Polanco’ because his face is ‘partly obscured.’”
Mem. Order at 7. That Agent Cullen was ultimately mistaken does
not mean that he was lying or reckless in concluding that one of
the men in the video appeared to be Polanco. Because Polanco has
offered no additional evidence to show that Agent Cullen in fact
entertained serious doubts as to the truth of his allegations, the
renewed motion for a Franks hearing is denied.?

CONCLUSION

For the foregoing reasons, the Court, by an Order dated March

29, 2021, (1) denied Nieves’ motion to suppress Carela’s

identification of Nieves as the slasher; (2) granted Polanco’s

 

9 Because the Court denies the renewed motion for a Franks

hearing for failure to demonstrate the presence in the affidavit
of a knowingly or recklessly false statement, the Court does not
address whether such a statement was material to the probable cause
determination.

-17]-

200 STR OTE RUBS AAR OBA LEEW 68 QT ATRO TA
Case 1:19-cr-00354-JSR Document 76 Filed 04/01/21 Page 18 of 18

motion to suppress Carela’s identification of Polanco at or near
the scene of the attack; (3) denied the defense’s renewed motion
to dismiss Counts Two and Four of the indictment; and (4) denied

Polanco’s renewed motion for a Franks hearing

sececs vou Yorks we Qi hgh

April [, 2021 _ RAKOEF, U.S.D.J.

-18-

 

 

 

 

 
